DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 18, “a first optical sensor”, “a second optical sensor”, “optical features on a rotatable surface of the injection device wherein the optical features comprise black and white regions”, “a light emitting diode arranged to illuminate the optical features”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-5, 7-9, 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "an injection device" in line 2 renders the claim indefinite because it is unclear whether the phrase/limitation is the same as or different from “an injection device” recited in line 1 of claim 1. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 3, the phrase "a corrugated rotatable surface" in lines 2-3 renders the claim indefinite because it is unclear whether the phrase/limitation is the same as or different from “a rotatable surface” recited in line 6 of claim 1 wherein “the rotatable surface is corrugated” recited in line 13 of claim 1. For the purpose of compact prosecution, they are interpreted to be the same.
Claims 4-6 are rejected by virtue of depending on claim 3.
Claim 4 recites the limitation "the opposite state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the opposite state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the phrase "an injection device" in line 2 renders the claim indefinite because it is unclear whether the phrase/limitation is the same as or different from “an injection device” recited in line 1 of claim 1. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 7, the phrase "a corrugated rotatable surface" in lines 2-3 renders the claim indefinite because it is unclear whether the phrase/limitation is the same as or different from “a rotatable surface” recited in line 6 of claim 1 wherein “the rotatable surface is corrugated” recited in line 13 of claim 1. For the purpose of compact prosecution, they are interpreted to be the same.
Claims 8-9, 11 are rejected by virtue of depending on claim 7.
Claim 8 recites the limitation "the opposite state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 6-9, 11, 15-16, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US 2014/0194825) in view of Baek et al. (US 2014/0194829).
Regarding claim 1, Nielsen discloses 
A supplemental device (110, fig. 1) for attachment to an injection device (pen-formed drug delivery unit) (Examiner notes: see fig. 1 and par. 0041, the pen-formed drug delivery unit and the data capture unit 110 being releasably attachable to each other), the supplemental device (110) comprising: 
a housing (housing of 110, fig. 1) containing a first switch (232, figs. 4A-4B) and a second switch (233, figs. 4A-4B), each switch (232/233) having an open state (open state is when 232/233 detects dark area of 230, see figs. 4A-4B) and a closed state (closed state is when 232/233 detects bright area of 230), a rotatable surface (surface of 230 that contains dark areas and bright areas) of the injection device (pen-formed drug delivery unit, fig. 1) while the supplemental device (110) is attached to the injection device (pen-formed drug delivery unit, fig. 1); and 
a processor arrangement (electronic detection means/switch means, see par. 0041) configured to: 
detect a change in the state of each of the switches (pars. 0041, 0044-0048, and 0055); and 
determine a direction of rotation of the rotatable surface of the injection device from an order in which the states of the first and the second switch change (par. 0039, the pen comprises a rotatable dose setting ring member to allow a user to set and adjust (i.e. dial up and dial down) a variable dose size of give increments being indicated by a numbers shown in a window. And par. 0041, the data capture unit 110 is used for capturing data representing a property related to the amount of drug expelled from the reservoir. Therefore, the process is capable of determine a direction of rotation of the rotatable surface 230 in order to detect the correct dialed dosage), 

In addition, Nielsen further discloses in par. 0012: the switch means may comprise optical sensor means or a mechanical switch adapted to detect when the first indicator portion is moved in response to the actuation member being moved from its initial to its intermediate position.
Nielsen discloses the supplemental device, as set forth above, except for the switches to be electromechanical switches, wherein each electromechanical switch having an associated actuator, wherein the actuators associated with each electromechanical switch are arranged to protrude from the housing so as to contact a rotatable surface at different relative circumferential positions, and wherein the rotatable surface is corrugated and wherein each switch has a first state when its respective actuator is located in a trough of a corrugation and a second state when its respective actuator is located on a crest of a corrugation.
However, Baek teaches a dose measuring device (100, fig. 1) comprising a rotation detecting element (139, fig. 3) forming a part of the encoder (par. 0035) and the rotation detecting element 139 includes a 2-way detection switch sensor to physically contact the rotation ring 103 for detection of the amount of rotation of the rotation ring 103. Therefore, Beak teaches electromechanical switch (139, figs. 3 and 6), wherein the electromechanical switch (139) having an associated actuator (actuator of 139, as labeled in annotated fig. 6 below), wherein the actuator (actuator of 139) associated with electromechanical switch (139) is arranged to protrude from the housing (figs. 3, 4, and 6, the actuator of 139 is arranged to protrude from the housing 101 to contact with 103 of the drug delivery device 10) so as to contact a rotatable surface (103) at different relative circumferential positions (see fig. 6 and par. 0037), and wherein the rotatable surface (103) is corrugated (see fig. 6) and wherein the electromechanical switch (139) has a first state (par. 0037) when its respective actuator (actuator of 139) is located in a trough of a corrugation (trough of 103, see annotated fig. 6 

    PNG
    media_image1.png
    433
    588
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Nielsen’s supplemental device by modifying the outer circumferential surface of Nielsen's element 230 by adding the interference protrusions on the dark color area (similar to the interference protrusions 131 on the outer circumferential surface of Baek's element 103 shown in fig. 6) and further replacing Nielsen's optical switches 232 and 233 with two electromechanical switches (similar to Baek's electromechanical switch 139) and the two electromechanical switches comprising the associated actuator wherein the associated actuator contacts the outer circumferential surface, as taught by Baek (see annotated fig. 4A below for the modification). Doing so would be a simple substitution of one know element (Nielsen’s optical switch) for another (Baek’s electromechanical switch) to obtain predictable results (measuring dose).

    PNG
    media_image2.png
    707
    967
    media_image2.png
    Greyscale



Regarding claim 3
Regarding claim 5, in the modified device of Nielsen in view of Baek, Nielsen further discloses wherein an increase or decrease of one integer dose unit in the rotational position of the rotatable surface causes the state of the first and second switches to change from an initial state to the opposite state (Examiner notes: an integer dose value is interpreted as switch 233 moves from the first dark area to the first bright area while switch 232 detects the empty space of 230 as shown in fig. 4A, an integer dose value is also when switch 233 moves from the last dark area to the empty space while switch 232 moves from the empty space to the first dark area, see fig. 4A. Therefore, an increase of one integer dose unit causes the state of switches 232/233 to change from an initial state to the opposite state).
Regarding claim 6, in the modified device of Nielsen in view of Baek, Nielsen further discloses wherein an increase or decrease of one integer dose unit in the rotational position of the rotatable surface causes the state of one of the two switches to change from an initial state to the opposite state while the state of the other of the two switches does not change (Examiner notes: an integer dose value is interpreted as switch 233 moves from the first dark area to the first bright area while switch 232 detects the empty space of 230 as shown in fig. 4A. Therefore, an increase of one integer dose causes the state of switch 233 changes from detecting the first dark area to the first bright area while the state of switch 232 does not change).
Regarding claim 7, in the modified device of Nielsen in view of Baek, Nielsen further discloses the supplemental device (110) configured such that, when it (110) is attached to the injection device (pen-formed drug delivery unit, fig. 1) and when the rotatable surface (element 230 with the modification, see claim 1 for the modification) is in a rotational position (from fig. 4A to fig. 4B) representing an integer dose value (an integer dose value is interpreted as the rotatable surface is moved from fig. 4A to fig. 4B), the first electromechanical switch (switch 232 is modified to be electromechanical switch, see claim 1 for the modification) has the first state (when switch 232 detects the empty spaces - the trough of the rotatable surface) and the second electromechanical switch (switch 233 is modified to be electromechanical switch, see 
Regarding claim 8, in the modified device of Nielsen in view of Baek, Nielsen further discloses wherein an increase or decrease of one integer dose unit (one integer dose unit is interpreted as the rotatable surface is moved from fig. 4A to fig. 4B then back to fig. 4A) in the rotational position of the rotatable surface (the modified rotatable surface of element 230, see claim 1 for the modification) causes the state of the first and second electromechanical switches (232/233) to change from an initial state to an opposite state and back to the initial state (Examiner notes: an increase or decrease of one integer dose unit is when switch 232 or switch 233 is changed from detecting a single empty space of element 230 to detecting a single surface with interference protrusions and back to detecting the next empty space of element 230. When switch 232 or switch 233 detects a single empty space of element 230, switch 232 or switch 233 is in an open state – OFF state and when switch 232 or switch 233 detects a single surface with interference protrusions, switch 232 or switch 233 is in a closed state - ON state as the interference protrusions moves and contacts with the switch, as taught by par. 0037 of Baek).
Regarding claim 9, in the modified device of Nielsen in view of Baek, Nielsen further discloses wherein an increase or decrease of one integer dose unit (one integer dose unit is interpreted as the rotatable surface is moved from fig. 4A to fig. 4B) in the rotational position of the rotatable First Named Inventor Robert Frederick Veasey Attorney Docket: 46567-0837US1 / DE2013/105-surface (the modified rotatable surface of element 230, see claim 1 for the modification) causes the state of the first and second electromechanical switches (232/233) to change from an initial state to an opposite state (Examiner notes: an increase or decrease of one integer dose unit is when switch 232 or switch 233 is changed from detecting a single empty space of element 230 to detecting a single surface with interference protrusions. When switch 232 or switch 233 detects a single empty space of element 230, switch 232 or switch 233 
Regarding claim 11, in the modified device of Nielsen in view of Baek, Nielsen further discloses wherein an increase or decrease of one integer dose unit (one integer dose unit is interpreted as the switch 233 detects OFF (1) position, ON (1) position and OFF (2) position while switch 232 detects OFF (3) position, OFF (4) position, and ON (3) position, see annotated fig. 4A below) in the rotational position of the rotatable surface (the modified rotatable surface of element 230, see claim 1 for the modification) causes the state of one of the two electromechanical switches to change from an initial state to an opposite state and back to the initial state and causes the state of the other of the two electromechanical switches to change from an initial state to an opposite state (Examiner notes: when switch 232 or switch 233 detects a single empty space of element 230, switch 232 or switch 233 is in an open state – OFF state and when switch 232 or switch 233 detects a single surface with interference protrusions, switch 232 or switch 233 is in a closed state - ON state as the interference protrusions moves and contacts with the switch, as taught by par. 0037 of Baek).

    PNG
    media_image3.png
    692
    918
    media_image3.png
    Greyscale


Regarding claim 15, in the modified device of Nielsen in view of Baek, Nielsen further discloses wherein the switches (232/233) are arranged to be spaced circumferentially relative to the rotatable surface (rotatable surface of 230, figs. 4A-4B) such that each switch (232/233) contacts the rotatable surface at a different angular position (see figs. 4A-4B).
Examiner notes: see the modification in claim 1 such that Nielsen’s device is modified by modifying the outer circumferential surface of Nielsen's element 230 by adding the interference protrusions on the dark color area (similar to the interference protrusions 131 on the outer circumferential surface of Baek's element 103 shown in fig. 6) and further replacing Nielsen's optical switches 232 and 233 with two electromechanical switches (similar to Baek's electromechanical switch 139) and the two electromechanical switches comprising the 
Regarding claim 16, in the modified device of Nielsen in view of Baek, Nielsen further discloses wherein the switches (232/233) are arranged at the same longitudinal positions relative to the rotatable surface (rotatable surface of 230, figs. 4A-4B) (see also fig. 5B for the longitudinal position of 230. Therefore, switches 232/233 are arranged at the same longitudinal positions relative to 230 along the pen-formed drug delivery unit).
Regarding claim 19, Nielsen discloses 
An injection device (pen-formed drug delivery unit, fig. 1) comprising: 
a housing (housing of 110, fig. 1) containing a first switch (232, figs. 4A-4B) and a second switch (233, figs. 4A-4B), each switch (232/233) having an open state (open state is when 232/233 detects dark area of 230, see figs. 4A-4B) and a closed state (closed state is when 232/233 detects bright area of 230), wherein the switches (232/233) are arranged to detect a rotatable surface (surface of 230 that contains dark areas and bright areas) of the injection device (pen-formed drug delivery unit, fig. 1) at different relative circumferential positions (see figs. 4A-4B); and 
a processor arrangement (electronic detection means/switch means, see par. 0041) configured to: 
detect a change in the state of each of the switches (pars. 0041, 0044-0048, and 0055); and 
determine a direction of rotation of the rotatable surface of the injection device from an order in which the states of the first and the second switch change (par. 0039, the pen comprises a rotatable dose setting ring member to allow a user to set and adjust (i.e. dial up 

In addition, Nielsen further discloses in par. 0012: the switch means may comprise optical sensor means or a mechanical switch adapted to detect when the first indicator portion is moved in response to the actuation member being moved from its initial to its intermediate position.
Nielsen is silent about the switches being electromechanical switches, wherein each electromechanical switch having an associated actuator, wherein the actuators associated with each electromechanical switch are arranged to protrude from the housing so as to contact a rotatable surface at different relative circumferential positions, and wherein the rotatable surface is corrugated and is arranged to move rotationally and axially with respect to the housing, wherein each switch has a first state when its respective actuator is located in a trough of a corrugation and a second state when its respective actuator is located on a crest of a corrugation.
However, Baek teaches a dose measuring device (100, fig. 1) comprising a rotation detecting element (139, fig. 3) forming a part of the encoder (par. 0035) and the rotation detecting element 139 includes a 2-way detection switch sensor to physically contact the rotation ring 103 for detection of the amount of rotation of the rotation ring 103. Therefore, Beak teaches electromechanical switch (139, figs. 3 and 6), wherein the electromechanical switch (139) having an associated actuator (actuator of 139, as labeled in annotated fig. 6 below), wherein the actuator (actuator of 139) associated with electromechanical switch (139) is arranged to protrude from the housing (figs. 3, 4, and 6, the actuator of 139 is arranged to 

    PNG
    media_image1.png
    433
    588
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Nielsen’s supplemental device by modifying the outer circumferential surface of Nielsen's element 230 by adding the interference protrusions on the dark color area (similar to the interference protrusions 131 on the outer circumferential surface of Baek's element 103 shown in fig. 6) and further replacing Nielsen's optical switches 232 and 233 with two electromechanical switches (similar to Baek's electromechanical switch 139) and the two electromechanical switches comprising the associated actuator wherein the associated actuator contacts the outer circumferential surface, as taught by Baek (see 

    PNG
    media_image2.png
    707
    967
    media_image2.png
    Greyscale



Regarding claim 20, in the modified device of Nielsen in view of Baek, Nielsen further discloses wherein a dialing sleeve (316, figs. 5A-5B) comprises the rotatable surface (rotatable surface of 230, figs. 4A-4B)
Regarding claim 21
Regarding claim 22, in the modified device of Nielsen in view of Baek, Nielsen further discloses wherein the rotatable surface (rotatable surface of 230) is coupled directly to, or is integral with, a dosage knob (311) (see fig. 5B, the rotatable surface is coupled directly to 311 since they are parts of the pen-formed delivery device).
Regarding claim 23, Nielsen in view of Baek discloses an injection device according to claim 19, wherein the rotatable surface is a cylindrical surface (see figs. 4A-4B) and wherein a 360 degree rotation of the cylindrical surface corresponds to 24 integer dose units (one integer dose unit is interpreted as the rotatable surface is moved 15 degree, par. 0061).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US 2014/0194825) in view of Baek et al. (US 2014/0194829) in further view of Sako et al. (US 6,278,677)
Regarding claim 2, in the modified device of Nielsen in view of Baek, Baek further teaches, in par. 0037, as element 103 rotates, the switch 139 sequentially interferes with elements 131, thus repeating on/off operations.
Regarding claim 16, Nielsen in view of Baek disclose the supplemental device, as set forth above, except for the first state is an open state and the second state is a closed state.
However, Sako teaches the switches SW11 and SW12 are turned on when the contact portions touch the rotation position detecting cams 41d and turned off when the contact portions do not touch the rotation position detecting cams 41d (col. 11 lines 39-43).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Nielsen's supplemental device to have the modified electromechanical switch has a first state which is an open state (OFF state) when its respective actuator is located in a trough of the rotatable surface since the respective actuator does not touch the rotatable surface and have the modified electromechanical switch has a second state which is a closed state (ON state) when its respective actuator is located in a crest .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1-2, 7-9, 11, 17, 19-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3, 6-11 of U.S. Patent No. 10,420,897 (Veasey et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims.
 Regarding claim 1, see claim 1 of Veasey.
Regarding claim 2, see claim 7 of Veasey.
Regarding claim 7, see claim 8 of Veasey.
Regarding claim 8, see claim 9 of Veasey.
Regarding claim 9, see claim 10 of Veasey.
Regarding claim 11, see claim 11 of Veasey.
Regarding claim 17, see claim 1 of Veasey.
Regarding claim 19, see claim 1 of Veasey.
Regarding claim 20, see claim 1 of Veasey.
Regarding claim 21, see claim 1 of Veasey.
Regarding claim 22, see claim 6 of Veasey.
Regarding claim 23, see claim 2 of Veasey.
Regarding claim 24, see claim 3 of Veasey.

Allowable Subject Matter
Claim(s) 4, 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, if overcome the 112(b) rejection as set forth above, and if overcome the double patenting rejection as set forth above.
Claim(s) 18 is/are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Nielsen et al. (US 2014/0194825), and Baek et al. (US 2014/0194829).
Regarding claim 4, the cited prior arts fail to disclose/teach among all the limitation or render obvious a supplemental device comprising two electromechanical switches wherein when the rotatable surface is in a rotational position representing an integer dose value, the switches both have either the first state or the second state and wherein an increase or decrease of one integer dose unit in the rotational position of the rotatable surface causes the state of the switches to change from an initial state to the opposite state and back to the initial state, in combination with the total structure and function as claimed. 
Nielsen only discloses a supplemental device 110 (fig. 1) with two optical switches 232/233 and a rotatable surface 230 (figs. 4A-4B). 
Baek only discloses a dose measuring device 100 (fig. 1) with a rotation detecting element 139 (fig. 3) including a 2-way detection switch sensor to physically contact the rotation ring 103 for detecting the amount of rotation of the rotation ring 103 (par. 0035).
No combination of prior art was found to teach or suggest each and every element of claim 4.
Regarding claim 17, the cited prior arts fail to disclose/teach among all the limitation or render obvious a supplemental device comprising two electromechanical switches and 
Nielsen only discloses a supplemental device 110 (fig. 1) with two optical switches 232/233 and a rotatable surface 230 (figs. 4A-4B). 
Baek only discloses a dose measuring device 100 (fig. 1) with a rotation detecting element 139 (fig. 3) including a 2-way detection switch sensor to physically contact the rotation ring 103 for detecting the amount of rotation of the rotation ring 103 (par. 0035).
No combination of prior art was found to teach or suggest each and every element of claim 17.
Regarding claim 18, the cited prior arts fail to disclose/teach among all the limitation or render obvious a supplemental device comprising two optical sensors wherein the optical sensors are arranged to detect optical features on a rotatable surface wherein the optical features comprises black and white regions, and a light emitting diode arranged to illuminate the optical features.
Nielsen only discloses a supplemental device 110 (fig. 1) with two optical switches 232/233 and a rotatable surface 230 (figs. 4A-4B) with black and white regions (figs. 4A-4B).
No combination of prior art was found to teach or suggest each and every element of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG T ULSH/Examiner, Art Unit 3783